

	

		II

		109th CONGRESS

		2d Session

		S. 2185

		IN THE SENATE OF THE UNITED STATES

		

			January 25, 2006

			Mr. Hagel (for himself,

			 Mr. Harkin, Mr.

			 Jeffords, Mr. Roberts,

			 Mr. Schumer, Mr. Lieberman, Mr.

			 Warner, Mr. Dayton,

			 Mr. Kerry, Mr.

			 Chafee, Mr. Kennedy,

			 Ms. Mikulski, Ms. Snowe, Mr.

			 Dodd, Mr. Reed,

			 Ms. Collins, Mrs. Murray, Mr.

			 Bingaman, Mr. Coleman, and

			 Mr. Johnson) introduced the following

			 bill; which was read twice and referred to the

			 Committee on Health, Education, Labor,

			 and Pensions

		

		A BILL

		To amend part B of the Individuals with Disabilities

		  Education Act to provide full Federal funding of such part.

	

	

		1.Short titleThis Act may be cited as the

			 IDEA Full Funding

			 Act.

		2.Amendments to

			 IDEASection 611(i) of the

			 Individuals with Disabilities Education Act (20 U.S.C. 1411(i)) is amended to

			 read as follows:

			

				(i)FundingFor the purpose of carrying out this part,

				other than section 619, there are authorized to be appropriated—

					(1)$16,938,917,714 for fiscal year 2007, and

				there are hereby appropriated $6,355,957,174 for fiscal year 2007, which shall

				become available for obligation on July 1, 2007, and shall remain available

				through September 30, 2008;

					(2)$19,229,188,286 for fiscal year 2008, and

				there are hereby appropriated $8,646,227,746 for fiscal year 2008, which shall

				become available for obligation on July 1, 2008, and shall remain available

				through September 30, 2009;

					(3)$21,519,458,857 for fiscal year 2009, and

				there are hereby appropriated $10,936,498,317 for fiscal year 2009, which shall

				become available for obligation on July 1, 2009, and shall remain available

				through September 30, 2010;

					(4)$23,809,729,429 for fiscal year 2010, and

				there are hereby appropriated $13,226,768,889 for fiscal year 2010, which shall

				become available for obligation on July 1, 2010, and shall remain available

				through September 30, 2011;

					(5)$26,100,000,000 for fiscal year 2011, and

				there are hereby appropriated $15,517,039,460 for fiscal year 2011, which shall

				become available for obligation on July 1, 2011, and shall remain available

				through September 30, 2012; and

					(6)an amount equal to the sum of the maximum

				amounts of the grants all States may receive under subsection (a)(2)(B) for

				fiscal year 2012 and each succeeding fiscal year, and, there are hereby

				appropriated for each such year an amount equal to the sum of the maximum

				amounts of the grants all States may receive under subsection (a)(2)(B) for the

				fiscal year for which the determination is made minus $10,582,960,540, which

				shall become available for obligation on July 1 of the fiscal year for which

				the determination is made and shall remain available through September 30 of

				the succeeding

				year.

					.

		

